Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
WO-2017/022666 to Abe et al. (U.S. Patent Pub. No. 2018/0223144 will be used for citations).
As to claims 1-5, Abe discloses a urethane adhesive used for adhering an olefin base material (0150) comprising 41% of a urethane prepolymer (100 / (100+3+1+48.6+45.5+41), an isocyanurate of pentamethylene diisocyanate, and a terpene compound comprising the reaction product of formulas (1-3) and a phenol (0069, Example 1, 0164).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2006/096912 to Okudaira et al. in view of JP-2010/144160 to Kurimoto et al. (Cited in previous action).
As to claims 1-3, Okudaira discloses a urethane adhesive comprising a urethane prepolymer obtained by reacting a polyisocyanate and a polyol and from 1 to 5% by weight based on the urethane prepolymer of an isocyanurate group containing polyisocyanate based on hexamethylene diisocyanate (0046) in a main agent component (and a curing agent comprising a polyol (0011).  The content of urethane prepolymer is 33% by weight (100 /100+23+53.7+107.8+20.9).
Okudaira discloses terpene-phenol additives are added the adhesive to improve adhesive properties, but fails to teach the terpene of formula (X).
Kurimoto is directed to adhesive compositions that include isocyanate crosslinkers and 1-30 parts b weight of a cyclic terpene phenol based tackifiers comprising the reaction product of camphene (formula X) and phenol (See Abstract).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the tackifiers of Kurimoto to the adhesive of Okudaira to provide excellent low-temperature adhesive (See Abstract).
As to claim 5, Okudaira discloses the composition is used for adhesion between sheets in a composite sheet made of soft vinyl chloride (00068).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP-2006/096912 to Okudaira et al. in view of JP-2010/144160 to Kurimoto et al. (Cited in previous action) that has been explained above and is applied here as such in view of U.S. Patent Pub. No. 2013/0338330 to Nakagawa et al.
As to claim 4, Okudaira discloses a urethane adhesive comprising a urethane prepolymer obtained by reacting a polyisocyanate and a polyol and from 1 to 5% by weight based on the urethane prepolymer of an isocyanurate group containing polyisocyanate based on hexamethylene diisocyanate (0046) in a main agent component (and a curing agent comprising a polyol (0011).  The content of urethane prepolymer is 33% by weight (100 /100+23+53.7+107.8+20.9).
Okudaira fails to teach an isocyanurate of pentamethylene diisocyanate.
Nakagawa discloses isocyanurates of pentamethylene diisocyanate that are used in polyurethane adhesive applications (Abstract, 0337).
At the time of filing it would have been obvious to a person of ordinary skill in the art to replace the isocyanurate of hexamethylene diisocyanate used in Okudaira with the isocyanurate of PDI used in Nakagawa to provide an adhesive with excellent physical properties at lower costs (0012).

Double Patenting
***The rejection has been withdrawn.  Both applications have been amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763